Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive for the following reasons:
Applicant argues on pg. 13:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8 – 15, 17 – 20 and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Speigle et al. (US Pub. No. 2019/0191153 A1) in view of Yang et al. (US Pub. No. 2016/0098973 A1).
		As to claims 1 and 10, Speigle shows a display apparatus (Fig. 3 and para. 68) and associated method (Fig. 17), comprising: a display 310 (Fig. 3 and para. 68); an optical sensor (300, Fig. 3 and para. 68); and a processor (320, Fig. 3 and para. 68) configured to: obtain information about a plurality of first illumination levels (steps 1730 and 1740, Fig. 17 and paras. 147 – 149) and a plurality of second illumination levels (steps 1710 and 1720, Fig. 17 and paras. 128 and 129) corresponding to the first illumination levels, wherein the plurality of first illumination levels is detected when the 
		Speigle does not show the method of obtaining an illumination value detected by the optical sensor while the display displays an image in a second ambient illumination condition different from the first ambient illumination condition.
		Yang shows the method of obtaining an illumination value detected by an optical sensor while a display displays an image in a second ambient illumination condition different from a first ambient illumination condition (Fig. 2 and paras. 23 – 33).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Speigle with those of Yang because designing the system in this way allows the device to enhance display readability (para. 37).
		As to claims 2 and 11, Speigle shows a storage (inherently included in any computer/processing device) configured to store a table in which a plurality of first illumination levels and a plurality of second illumination levels are tabulated, wherein each first illumination level from among the plurality of first illumination levels and each 
		As to claims 3 and 12, Speigle shows that the plurality of first illumination levels and the plurality of second illumination levels of the table are based on the illumination values detected by the optical sensor (paras. 68 and 157 – 165). 
		As to claims 4 and 13, Speigle shows that the storage further is configured to store a plurality of tables, each table from among the plurality of tables corresponding to a respective image from among a plurality of images that are different in screen brightness, and the processor is further configured to identify the ambient brightness based on a table from among the plurality of tables which corresponds to the image displayed by the display (paras. 157 – 165).
		As to claims 5 and 14, Speigle shows that the storage is further configured to store a plurality of tables, each table from among the plurality of tables corresponding to a respective screen brightness set to the display apparatus, and the processor is further configured to identify the ambient brightness based on a table from among the plurality of tables which corresponds to a currently set screen brightness (paras. 157 – 165). 
		As to claims 6 and 15, Speigle shows that the processor is further configured to identify, while content is being reproduced, a time during which no image is displayed on the display, and identify the ambient brightness based on the illumination value detected by the optical sensor during the identified time (paras. 157 – 165). 

		Speigle does not show that the system is designed to compare a first ambient brightness identified based on the first current illumination level with a second ambient brightness identified based on the second current illumination level; identify the first ambient brightness as the ambient brightness based on the first ambient brightness being equal to the second ambient brightness;  and identify a third ambient brightness as the ambient brightness based on the first ambient brightness not being equal to the second ambient brightness. 
		Yang shows a system designed to compare a first ambient brightness identified based on a first current illumination level with a second ambient brightness identified based on a second current illumination level (Fig. 2 and paras. 23 – 33); identify a first ambient brightness as the ambient brightness based on the first ambient brightness being equal to the second ambient brightness (Fig. 2 and paras. 23 – 33);  and identify a third ambient brightness as the ambient brightness based on the first ambient brightness not being equal to the second ambient brightness (Fig. 2 and paras. 23 – 33).

		As to claims 9 and 18, Speigle does not show that show that the system is further configured to identify the third ambient brightness based on the first ambient brightness and the second ambient brightness. 
		Yang shows that show that a system is configured to identify a third ambient brightness based on first ambient brightness and second ambient brightness values (Fig. 2 and paras. 23 – 33).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Speigle with those of Yang because designing the system in this way allows the device to enhance display readability (para. 37).
		As to claim 19, Speigle shows a method for identifying a current ambient brightness in an environment around a display apparatus (310, Fig. 3 and para. 68), the method comprising: preparing a first ambient illumination (Fig. 17 and para. 127); sensing a plurality of first illumination levels at a time when the display apparatus is on in a first ambient illumination condition (steps 1730 and 1740, Fig. 17 and paras. 147 – 149); sensing a plurality of second illumination levels at a time when the display apparatus is off in the first ambient illumination condition (steps 1710 and 1720, Fig. 17 and paras. 128 and 129);  storing a table (inherently included) including the plurality of first illumination levels in association with the plurality of second illumination levels (Fig. 17 and paras. 128, 129 and 147 – 149);  identifying one of the plurality of first illumination levels corresponding to the current illumination value; identifying one of the 
		Speigle does not show the method of obtaining a current illumination value while the display apparatus displays an image in a second illumination condition different from the first ambient illumination condition.
		Yang shows the method of obtaining an illumination value detected by an optical sensor while a display displays an image in a second ambient illumination condition different from a first ambient illumination condition (Fig. 2 and paras. 23 – 33).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Speigle with those of Yang because designing the system in this way allows the device to enhance display readability (para. 37).
		As to claim 20, Speigle shows the method of obtaining a second current illumination value at a second current time when the display apparatus is off;  based on the second current illumination value being equal to the identified second illumination level, identifying the ambient brightness as the second current illumination value;  and based on the second current illumination value not being equal to the identified second illumination level, identifying the ambient brightness as a value that is identified based on the second current illumination value and the identified second illumination level (Fig. 17 and paras. 147 – 165). 

		As to claim 23, Speigle shows the method of preparing a plurality of preset images, each preset image from among the plurality of preset images having a different respective screen brightness;  storing a plurality of tables, each table from among the plurality of tables including the plurality of first illumination levels that are sensed at a time when the display apparatus is displaying a different respective preset image;  identifying a current screen brightness based on image data of the image;  selecting a table from among the plurality of tables that is stored using a preset image from among the plurality of preset images that has a screen brightness equal to the current screen brightness;  and using the selected table to identify the ambient brightness (Fig. 17 and paras. 147 – 165). 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Speigle as modified by Yang above in view of Fergason (US Pub. No. 2010/0253846 A1).
		As to claims 7 and 16, Speigle as modified above does not show that that the time is identified based on metadata of the content.
		Fergason shows that time data describing an image is identified based on metadata of the image (para. 123). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Speigle with those of Fergason because designing the system in this way allows the device to reduce calculation time (para. 123).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627